Exhibit 10.1

 

[ex10-1_001.jpg] 

Eversheds Sutherland

One Earlsfort Centre

Earlsfort Terrace

Dublin 2

 

Ireland

 

T: +353 1 6644 200

F: +353 1 6644 300

DX 146 Dublin

 

W: Eversheds-Sutherland.ie

 

 

9th September, 2019  

 

 

 

 

NORMAN CARROLL, PHILIP NAUGHTON AND FRANCES HEMERYCK (TRADING AS THE SANDYFORD
BUSINESS CO-OWNERSHIP)  

 

 

 

 

 

EXAXE LIMITED  

 

 

 

 

 

 

 

 

 

 

 

DEED OF VARIATION

 

 

 

 

 

   

 



 





 

 

THIS DEED OF VARIATION OF LEASE made the 9th day of September 2019

 

BETWEEN

 

1.NORMAN CARROLL, PHILIP NAUGHTON AND FRANCES HEMERYCK (TRADING AS THE SANDYFORD
BUSINESS CO-OWNERSHIP) c/o 5A Sandyford Business Centre, Dublin 18 (the
“Landlord” which expression shall where the context so admits or requires
include its successor and assigns); and

 

2.EXAXE LIMITED (Company Registration Number 222246) having its registered
office at Sandyford Business Centre, Sandyford, Dublin 18 (the “Tenant” which
expression shall where the context so admits or requires include its successors
and permitted assigns).

 

RECITALS:

 

A.By lease dated 14 October 2004 between (1) Norman Carroll, Philip Naughton and
Luc Hemeryck (trading as the Sandyford Business Co-ownership) and (2) Exaxe
Consulting Limited (the “Lease”, which expression shall unless the context
otherwise requires include any deed or document supplemental to the said lease)
the premises comprised in and demised by the Lease and briefly described in the
schedule to this deed (the “Premises”) were demised to Exaxe Consulting Limited
for the Term.

 

B.Pursuant to a Deed of Assignment dated 06 December 2017 between (1) Exaxe
Consulting Limited and (2) The Lessee, the interest of Exaxe Consulting Limited
in the Lease was assigned to the Lessee for the consideration therein set out.

 

C.Pursuant to a Deed of Variation dated 20 March 2019 between (1) The Landlord
and (2) The Tenant certain terms of the Lease were varied.

 

D.The interest of Luc Hemeryck in the Lease was vested in Frances Hemeryck in or
around 07 March 2012.

 

E.The reversion immediately expectant on the termination of the Lease is now
vested in the Landlord and the term of years created by the Lease is now vested
in the Tenant.

 

F.The Landlord and the Tenant have agreed to vary certain terms of the Lease in
the manner appearing in this deed.

 

OPERATIVE PROVISIONS

 

IT IS AGREED AS FOLLOWS:

 

1Interpretation

 

1.1Save where the context otherwise requires, capitalised terms not defined in
this deed shall have the same meanings as assigned to them in the Lease.

 

1.2In this deed:

 

1.2.1the clause headings do not affect its interpretation;

 

1.2.2unless otherwise indicated, references to clauses and schedules are to
clauses of and schedules to this deed and references in a schedule to a
paragraph are to a paragraph of that schedule;

 



1

 

 

1.2.3unless the context otherwise requires, any reference to the masculine
gender shall include reference to the feminine gender and vice versa; any
reference to neuter gender shall include the masculine and feminine genders and
vice versa; reference to the singular shall include reference to the plural and
vice versa; and words importing persons shall include firms, companies and
corporations and vice versa;

 

1.2.4any reference to “including” means “including, without limitation” and
references to “includes” and “included” shall be construed accordingly;

 

1.2.5references to any legislation or regulation shall include any amendment
modification replacement or re-enactment of any such legislation or regulation
for the time being in force and references to any statute (whether to a specific
statute or generally to any statutes) or legislation includes every statutory
instrument subordinate legislation order direction regulation code of practice
permission certificate licence consent condition and matter now or any time made
or issued under any statute or legislation;

 

1.2.6if any provision of this deed is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remainder of
this deed shall be unaffected; and

 

1.2.7the recitals to this deed shall be deemed to be part of this deed.

 

1.3This deed is supplemental to the Lease.

 

2variations to lease

 

2.1In consideration of the sum of €1 (one euro) (paid by the Tenant to the
Landlord the receipt and sufficiency of which is hereby acknowledged) it is
hereby agreed and declared by the Landlord and the Tenant that the Lease shall
be amended to read as follows with effect from the date of this deed:

 

2.1.1The term of the Lease shall now expire on 30 September 2024.

 

2.1.2The rent payable under the Lease from 01 October 2019 to 30 September 2024
shall be the sum of €106,000.00 (One hundred and six thousand euro) per annum.

 

3General

 

3.1Save as varied by this deed each of the Landlord and the Tenant confirms the
covenants and conditions contained in the Lease and confirms that the Lease
shall continue in full force and effect in all other respects.

 

3.2It is acknowledged and agreed by and between the Landlord and the Tenant that
this deed constitutes a variation of certain provisions of the Lease only and
that this deed is not intended to be and shall not be deemed to be or be treated
as a surrender and/or re-grant of the Lease and shall not constitute a new lease
or agreement for lease as contemplated by section 132 of the Land and
Conveyancing Law Reform Act, 2009 or otherwise.

 

3.3This deed may be executed in separate counterparts by each of the Landlord
and the Tenant. Notwithstanding that the Landlord and the Tenant may execute
separate counterparts, this deed shall bind the Landlord and the Tenant to it as
if each had executed a single deed.

 

3.4The provisions of this deed shall be governed by and construed in accordance
with the laws of Ireland.

 



2

 

 

3.5It is hereby certified for the purposes of Section 238 of the Companies Act,
2014 that:

 

3.5.1the Landlord and the Tenant are not bodies corporate connected with one
another in the manner which would require this Lease to be ratified by
resolution of any of the parties to this Deed.

 

3.5.2the Landlord is not body corporate connected with another body corporate in
the manner which would require this Lease to be ratified by resolution of either
the Landlord or the Tenant.

 

3

 

 

SCHEDULE

 

ALL THAT AND THOSE the premises known as Unit 5A, Sandyford Business Centre,
Sandyford Industrial Estate, Blackthorn Road, Dublin 18 being part of the land
of Murphystown situate in the barony of Rathdown County of Dublin shown edged
red on the plan annexed to the Lease forming part of the lands comprised in
folio 100506L of the Register County of Dublin.

 

4

 

 

SIGNED AND DELIVERED as a deed     by the NORMAN CARROLL     in the presence of:
  /s/ Norman Carroll     NORMAN CARROLL       /s/ Donna Smeltz     (witness
name)           32 Hughey Lane, Hillsborough, NJ     (witness address)          
Exec Asst.     (witness occupation)    

 

SIGNED AND DELIVERED as a deed     by the PHILIP NAUGHTON     in the presence
of:   /s/ Philip Naughton     PHILIP NAUGHTON       /s/ Donna Smeltz    
(witness name)           32 Hughey Lane, Hillsborough, NJ     (witness address)
          Exec Asst.     (witness occupation)    

 

SIGNED AND DELIVERED as a deed     by the FRANCES HEMERYCK     in the presence
of:   /s/ Francis Hemeryck     FRANCES HEMERYCK       /s/ Thomas Murray    
(witness name)           17 St. Peter’s Crescent, Walkinstown, Dublin    
(witness address)           Data Protection Officer     (witness occupation)    

 



5

 

 

GIVEN under the Common Seal   /s/ Adam Elster of the EXAXE LIMITED   (Director)
and DELIVERED as a DEED:               /s/ Edward Ossie     (Director/Secretary)

 

 

6

 

 

 

 

